FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August , 2015 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Publicly-Held Company with Authorized Capital CNPJ/MF nº 47.508.411/0001-56 NIRE 35.300.089.901 NOTICE TO THE MARKET Companhia Brasileira de Distribuição hereby informs that it has received on this date the correspondence attached hereto from its controlling shareholder Casino Guichard Perrachon. São Paulo, August 21, 2015. Daniela Sabbag Investor Relations Officer Paris, August 21, 2015. To Companhia Brasileira de Distribuição (“CBD”) Avenida Brigadeiro Luis Antônio, 3142 01402-901 – São Paulo, SP – Brasil Att.: Mr. Ronaldo Iabrudi and Mrs. Daniela Sabbag Chief Executive Officer and Investor Relations Officer Re: Closing of the transaction for reorganization of the Casino Group activities Dear Sirs, Pursuant to the article 12 of the CVM Rule no. 358/02, we hereby inform you about the closing of the transaction mentioned in the letters sent to you on July, 29th and on August, 18th, 2015, in which Almacenes Éxito S.A., a company organized under the laws of Colombia, headquartered in Envigado, Department of Antioquia, Colombia, enrolled with CNPJ/MF under No. 23.041.875/0001-37 (“Éxito”), which is a retailing Colombian company controlled by Casino, Guichard-Perrachon S.A., a société anonyme organized under the laws of France, having its registered office at 1, Esplanade de France, 42000
